Exhibit 10.3

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
June 13, 2019, by and among TPG Pace Holdings Corp., a Cayman Islands exempted
company (“Parent”) and Accel Entertainment, Inc., an Illinois corporation (the
“Company”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Transaction Agreement (as
defined below).

RECITALS

A. Concurrently with the execution and delivery of this Agreement, Parent, each
of the Persons set forth on Schedule 1 to the Transaction Agreement (each a
“Seller”, and collectively the “Sellers”), and each of David Ruttenberg and
Gordon Rubenstein, each in their capacity as a Shareholder Representative, are
entering into a Transaction Agreement substantially in the form attached hereto
as Exhibit A (as the same may be amended from time to time, the “Transaction
Agreement”) pursuant to which, among other things, Parent shall acquire,
directly or indirectly, all of the issued and outstanding Company Stock of the
Company held by the Sellers (the “Stock Purchase”), and following the Closing,
the Company shall merge with and into New Pace LLC, a Delaware limited liability
company and wholly-owned subsidiary of Parent (“NewCo”), with NewCo surviving
such merger (the “Merger”) (NewCo, in its capacity as surviving company of the
Merger, is sometimes referred to as the “Surviving NewCo”), as a result of
which, Surviving NewCo will become a direct wholly-owned subsidiary of Parent.

B. The Sellers are holders of Company Stock and, pursuant to the Transaction
Agreement and by virtue of the transactions contemplated by the Transaction
Agreement, each Seller will directly or indirectly receive substantial payment
and other valuable consideration from Parent in exchange for Company Stock as
specified in the Transaction Agreement, and the Company desires to assist the
Sellers to consummate the transactions contemplated by the Transaction Agreement
and realize such valuable consideration by entering into this Agreement.

C. Each of Parent and the Company has determined that it is in its best
interests to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Support. The Company shall use its commercially reasonable efforts to assist
the Sellers in their compliance with the covenants as set forth in Articles I,
II, IV and V of the Transaction Agreement.

2. Expense Reimbursement.

2.1 Agreement to Pay Parent Expense Reimbursement. Notwithstanding
Section 7.3(a) of the Transaction Agreement, in the event that (a) there is a
valid termination of the Transaction Agreement by Parent pursuant to
Section 7.1(b)(iii) of the Transaction Agreement, or (b) there is a valid
termination of the Transaction Agreement by the Shareholder Representatives
pursuant to Section 7.1(b)(ii) of the Transaction Agreement and Parent may have
validly terminated the Transaction Agreement pursuant to Section 7.1(b)(iii) of
the Transaction Agreement, the Company shall pay to Parent an expense
reimbursement fee equal to one hundred percent (100%) of the Parent Transaction
Expenses documented and actually incurred by Parent and its Affiliates up to a
maximum amount of $1,000,000 (the “Parent Expense Reimbursement”).



--------------------------------------------------------------------------------

2.2 Agreement to Pay Company Expense Reimbursement. Notwithstanding
Section 7.3(a) of the Transaction Agreement, in the event that there is a valid
termination of the Transaction Agreement either (x) by (i) the Shareholder
Representatives pursuant to Section 7.1(b)(iii) of the Transaction Agreement, or
(ii) either the Shareholder Representatives or Parent for any reason and the
Shareholder Representatives may have validly terminated this Agreement pursuant
to Section 7.1(b)(iii) of the Transaction Agreement then Parent shall pay an
expense reimbursement equal to one hundred percent (100%) of the Company
Transaction Expenses documented and actually incurred by the Company, its
Subsidiaries and their respective Affiliates up to a maximum amount of
$1,000,000, or (y) by (i) the Shareholder Representatives pursuant to
Section 7.1(c) of the Transaction Agreement, or (ii) either the Shareholder
Representatives or Parent for any reason and the Shareholder Representatives may
have validly terminated this Agreement pursuant to Section 7.1(c) of the
Transaction Agreement, then Parent shall pay an expense reimbursement equal to
one hundred percent (100%) of the Company Transaction Expenses documented and
actually incurred by the Company, its Subsidiaries and their respective
Affiliates up to a maximum amount of $3,000,000 (such payment pursuant to either
clause (x) or (y), the “Company Expense Reimbursement” and each of the Company
Expense Reimbursement and the Parent Expense Reimbursement, an “Expense
Reimbursement”); provided, that Parent shall not be required to pay the Company
Expense Reimbursement pursuant to clause (y) of this Section 2.2 if the Company
has failed to use its reasonable best efforts to (i) cause the Company’s audit
which is being undertaken in connection with the filing of the S-4 Registration
Statement / Proxy Statement to be completed as soon as possible, or (ii) assist
Parent in the preparation and filing of the S-4 Registration Statement / Proxy
Statement.

2.3 Terms of Payment of Expense Reimbursement. The applicable Expense
Reimbursement shall be paid within ten (10) Business Days after the party
required to pay such Expense Reimbursement receives the documented Company
Transaction Expenses or Parent Transaction Expenses, as applicable, by wire
transfer of immediately available funds to an account designated in writing by
the party entitled to receive such Expense Reimbursement. Notwithstanding
anything to the contrary in the Transaction Agreement (other than Section 5.6(f)
thereof), the parties expressly acknowledge and agree that, with respect to any
termination of the Transaction Agreement in circumstances where an Expense
Reimbursement is payable, the payment of the Expense Reimbursement shall, in
light of the difficulty of accurately determining actual damages, constitute
liquidated damages with respect to any claim for damages or any other claim
which the recipient(s) of the Expense Reimbursement would otherwise be entitled
to assert against the liable party or its Affiliates or any of their respective
assets, or against any of their respective directors, officers, employees or
shareholders with respect to the Transaction Agreement and the transactions
contemplated thereby and shall constitute the sole and exclusive remedy
available to such parties. Except for nonpayment of the Expense Reimbursement
(and as set forth in Section 5.6(f) of the Transaction Agreement), the parties
hereby agree that, upon termination of the Transaction Agreement in
circumstances where the Expense Reimbursement is payable, in no event shall the
other parties (a) seek to obtain any recovery or judgment against the party
liable for the Expense Reimbursement or its Affiliates or any of their
respective assets, or against any of their respective directors, officers,
employees or shareholders or (b) be entitled to seek or obtain any other damages
of any kind, including consequential, indirect or punitive damages; provided,
that, the foregoing shall not (i) relieve any party from liability for Actual
Fraud prior to termination of the Transaction Agreement or (ii) limit the right
of any party to seek specific performance or other injunctive relief in lieu of
terminating the Transaction Agreement.

 

2



--------------------------------------------------------------------------------

3. Termination. This Agreement shall terminate, and no party shall have any
rights or obligations hereunder and this Agreement shall have no further effect
upon (i) the mutual agreement of the parties hereto, or (ii) the termination of
the Transaction Agreement in accordance with its terms. No such termination,
however, shall relieve any party hereto of any liability or damages to the other
party hereto resulting from any deliberate breach of this Agreement prior to its
termination.

4. Litigation. Subject to the following sentence, each party hereto shall notify
the other party hereto of the defense, settlement or prosecution of any
proceeding commenced following the date hereof related to this Agreement or the
Transaction Agreement or the transactions contemplated hereby or thereby, and
shall keep the other party hereto apprised of any developments with respect to
such defense, settlement or prosecution, on a reasonably frequent basis and at
such party’s sole cost and expense. Further, to the extent that the Company
becomes aware of any Action brought by any shareholder of the Company against
the Company or its directors or officers relating to this Agreement or the
Transaction Agreement or the transactions contemplated by this Agreement or the
Transaction Agreement, the Company shall promptly advise Parent orally and in
writing of such Action and shall keep Parent reasonably informed regarding any
such litigation. The Company shall give Parent the opportunity to participate
in, subject to a customary joint defense agreement, but not control the defense
of any such litigation, shall give due consideration to Parent’s advice with
respect to such litigation, and shall not settle any such litigation without the
prior written consent of Parent, such consent not to be unreasonably withheld,
delayed or conditioned.

5. Miscellaneous.

5.1 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

5.2 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns. Any assignment in violation of this
Section 5.2 shall be void.

5.3 Amendment; Modification. This Agreement may be amended, modified or
supplemented at any time only by written agreement of the parties.

5.4 Specific Performance; Injunctive Relief. The parties acknowledge that the
rights of each party set forth herein are unique and recognize and affirm that
in the event of a breach of this Agreement by any party, money damages may be
inadequate and the non-breaching party may have no adequate remedy at law.
Accordingly, the parties agree that such non-breaching party shall have the
right to enforce its rights and the other party’s obligations hereunder by an
action or actions for specific performance and/or injunctive relief (without
posting of bond or other security), including any order, injunction or decree
sought by such non-breaching party to cause the other party to perform its/their
respective agreements and covenants contained in this Agreement and to cure
breaches of this Agreement. Each party further agrees that the only permitted
objection that it may raise in response to any action for any such equitable
relief is that it contests the existence of a breach or threatened breach of
this Agreement.

 

3



--------------------------------------------------------------------------------

5.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered in person or, by
facsimile or by e-mail, (b) on the next Business Day when sent by overnight
courier, or (c) on the second succeeding Business Day when sent by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

  (a)

if to Parent, to

c/o TPG Pace Holdings Corp.

301 Commerce St., Suite 3300

Fort Worth, TX 76102

Attn: General Counsel

Email: OfficeofGeneralCounsel@tpg.com

with a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153-6064

Attention:        Douglas Warner;

Christopher Machera

Email:              doug.warner@weil.com;

chris.machera@weil.com

 

  (b)

if to the Company, to

Accel Entertainment, Inc.

140 Tower Drive

Burr Ridge, IL 60527

Attention:        Derek Harmer, General Counsel

Email:              DerekH@accelentertainment.com

with a copy to (which shall not constitute notice):

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

Attention:        Mark Stevens;

Ken Myers;

Scott Behar

Email:              mstevens@fenwick.com;

kmyers@fenwick.com;

sbehar@fenwick.com

 

4



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Much Shelist, P.C.

191 North Wacker Drive, Suite 1800

Chicago, IL 60606

Attention:        Jeffrey C. Rubenstein

Michael B. Shaw

Email:              jrubenstein@muchlaw.com

mshaw@muchlaw.com

5.6 Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof) as to all matters, including matters of validity, construction,
effect, performance and remedies.

5.7 Consent to Jurisdiction and Service of Process. Each party hereby and any
person asserting rights as a third party beneficiary may do so only if he, she
or it irrevocably agrees that any Action shall be brought only to the exclusive
jurisdiction of the courts of the State of Delaware or the federal courts
located in the State of Delaware, and each party hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding that is brought in any such court has
been brought in an inconvenient forum. During the period an Action that is filed
in accordance with this Section 5.7 is pending before a court, all actions,
suits or proceedings with respect to such Action or any other Action, including
any counterclaim, cross-claim or interpleader, shall be subject to the exclusive
jurisdiction of such court. Each party and any person asserting rights as a
third party beneficiary may do so only if he, she or it hereby waives, and shall
not assert as a defense in any Action, that (a) such party is not personally
subject to the jurisdiction of the above named courts for any reason, (b) such
action, suit or proceeding may not be brought or is not maintainable in such
court, (c) such party’s property is exempt or immune from execution, (d) such
action, suit or proceeding is brought in an inconvenient forum, or (e) the venue
of such action, suit or proceeding is improper. A final judgment in any action,
suit or proceeding described in this Section 5.7 following the expiration of any
period permitted for appeal and subject to any stay during appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Laws. EACH OF THE PARTIES AND ANY
PERSON ASSERTING RIGHTS AS A THIRD PARTY BENEFICIARY MAY DO SO ONLY IF HE, SHE
OR IT IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY
CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY ACTION RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO. IF
THE SUBJECT MATTER OF ANY SUCH ACTION IS ONE IN WHICH THE WAIVER OF JURY TRIAL
IS PROHIBITED, NO PARTY NOR ANY PERSON ASSERTING RIGHTS AS A THIRD PARTY
BENEFICIARY SHALL ASSERT IN SUCH ACTION A NONCOMPULSORY COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
FURTHERMORE, NO PARTY NOR ANY PERSON ASSERTING RIGHTS AS A THIRD PARTY
BENEFICIARY SHALL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH A SEPARATE ACTION OR
OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.

5.8 No Third Party Beneficiaries. Except as otherwise provided in this
Agreement, this Agreement is exclusively for the benefit of Parent, and its
respective successors and permitted assigns, with respect to the obligations of
the Company under this Agreement, and for the benefit of the Company, and its
respective successors and permitted assigns, with respect to the obligations of
Parent under this Agreement, and this Agreement shall not be deemed to confer
upon or give to any other third party any remedy, claim, liability,
reimbursement, cause of action or other right.

 

5



--------------------------------------------------------------------------------

5.9 Entire Agreement. This Agreement (including Exhibit A attached hereto (which
are deemed for all purposes to be part of this Agreement)) and the Transaction
Agreement and the other agreements contemplated thereby constitute the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersede all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter of this Agreement.
Each party acknowledges and agrees that, in entering into this Agreement, such
party has not relied on any promises or assurances, written or oral, that are
not reflected in this Agreement (including Exhibit A attached hereto) or the
Transaction Agreement.

5.10 Waiver. Waiver of any term or condition of this Agreement by any party
shall only be effective if in writing, and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term or condition of this Agreement.

5.11 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement. Facsimile signatures or signatures received as a pdf attachment
to electronic mail shall be treated as original signatures for all purposes of
this Agreement.

5.12 Headings. The Section headings contained in this Agreement are exclusively
for the purpose of reference, are not part of the agreement of the parties and
shall not in any way affect the meaning or interpretation of this Agreement.

5.13 Construction.

(a) Unless the context of this Agreement otherwise clearly requires,
(i) references to the plural include the singular, and references to the
singular include the plural, (ii) references to one gender include the other
gender, (iii) the words “include”, “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation”, (iv) the terms “hereof”, “herein”, “hereunder”, “hereto”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement, and (v) the terms “year” and
“years” mean and refer to calendar year(s).

(b) Unless otherwise set forth in this Agreement, references in this Agreement
to (i) any document, instrument or agreement (including this Agreement)
(A) includes and incorporates all exhibits, schedules and other attachments
thereto, (B) includes all documents, instruments or agreements issued or
executed in replacement thereof, and (C) means such document, instrument or
agreement, or replacement or predecessor thereto, as amended, modified or
supplemented from time to time in accordance with its terms and in effect at any
given time, and (ii) a particular Law means such Law, as amended, modified,
supplemented or succeeded from time to time and in effect on the date hereof.
All Article, Section, Exhibit and Schedule references herein are to Articles,
Sections, Exhibits and Schedules of this Agreement, unless otherwise specified.

5.14 This Agreement shall not be construed as if prepared by one of the parties,
but rather according to its fair meaning as a whole, as if all parties had
prepared it.

5.15 Further Assurances. Each of the parties hereto shall execute such documents
and perform such further acts as may be reasonably required to carry out the
provisions hereof and the actions contemplated hereby.

 

6



--------------------------------------------------------------------------------

5.16 Expenses. Except as set forth in the Transaction Agreement and in this
Agreement, all costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such costs and expenses.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

PARENT: TPG PACE HOLDINGS CORP. By:   /s/ Karl Peterson Name:   Karl Peterson
Title: Chief Executive Officer and President

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

COMPANY: ACCEL ENTERTAINMENT, INC.

By:   /s/ Andrew Rubenstein Name:   Andrew Rubenstein Title:  

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

Transaction Agreement

See attached.